DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated August 2, 2022 was submitted on November 2, 2022.  Claims 1 and 2 were amended.  Claims 5 and 6 were canceled.  Claims 15-20 were previously canceled.  Claims 1-4 and 7-14 are currently pending.
The amendments to claim 1 have overcome the rejections under 35 U.S.C. §103 of claims 1-4 and 7-14 (¶¶ 7-24 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1, 3, 4 and 7-14 have been made as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (U.S. Patent Application Publication No. 2021/0249710 A1, cited in IDS submitted July 12, 2022) in view of Roesner et al. (“Laser Assisted Joining of Plastic Metal Hybrids”, Physics Procedia, vol. 12, pp. 370-377, May 2011, cited in IDS submitted January 19, 2022) and Dal Conte et al. (“Ultrasonic plastic welding of CF/PA6 composites to aluminium: Process and mechanical performance of welded joints”, Journal of Composite Materials Vol. 53(18), pp. 2607–2621, March 12, 2019).
Regarding claim 1, Kimura discloses a method for manufacturing a heat exchanger (FIG. 2, [0045] of Kimura, cooling plate #1; [0081] of Kimura, method of forming cooling plate disclosed), the method comprising: laser-texturing a portion of a first surface of a metal substrate to form a plurality of microstructures therein (FIG. 2, [0045] of Kimura, cooling plate #1 includes resin plate #2 in which a plurality of grooves are formed and metal plate #3 provided over surface where grooved portions are formed; [0075] of Kimura, surface of adhesion portion of metal plate #3 has fine unevenness; [0078] of Kimura, fine unevenness of metal member formed by laser processing), bonding a plastic housing to the laser-textured portion of the first surface of the metal substrate (FIG. 2, [0045] of Kimura, resin plate #2 and metal plate #3 bonded to each other), thereby joining the plastic housing to the metal substrate, wherein the plastic housing and the metal substrate define a first flow chamber for a thermal fluid, and wherein the plastic housing and the metal substrate provide a leak barrier for the thermal fluid moving through the flow chamber (FIG. 2, [0045] of Kimura, cooling plate #1 including resin plate #2 in which a plurality of grooves are formed and metal plate #3 provided over surface where grooved portions are formed such that groove portion of resin plate #2 forms a flow path #8 for cooling water).
Kimura does not specifically disclose that the plurality of microstructures include a plurality of undercut channels that are spaced apart from each other along a portion thereof, melt-bonding the plastic housing to the laser-textured portion of the metal substrate such that a molten portion of the plastic housing flows into the plurality of undercut channels defined in the metal substrate; and permitting the molten portion of the plastic housing to harden while within the plurality of undercut channels.  Moreover, Kimura discloses bonding the resin plate to the metal plate via an adhesive layer ([0045] of Kimura).  Roesner, however, discloses the joining of plastic to metal in metal hybrids wherein a laser is used to ablate the metal surface to form undercut grooves in the metal and the plastic is melt bonded to the laser ablated metal surface (Abstract of Roesner).  According to Roesner, the shear strength of the resulting joint is significantly higher than adhesively bonded joints (pg. 375, FIG. 7, 1st full ¶ of Roesner).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to laser ablate the surface of the metal plate and melt bond the resin plate to the metal plate in the method of Kimura.  One of skill in the art would have been motivated to do so in order to form a joint between the two components that has superior shear strength as taught by Roesner (pg. 375, FIG. 7, 1st full ¶ of Roesner).
Roesner does not specifically disclose that melt-bonding the plastic housing includes ultrasonically welding the plastic housing to the first surface of the metal substrate.  Roesner, however, discloses that the metal and plastic joining partners are heated and pressed together (pg. 373, § 3.2, 4th full ¶ et seq. of Roesner).  Dal Conte, however, discloses ultrasonic welding of a thermoplastic material to a metal substrate wherein the surface of the metal substrate is laser textured (Abstract, pg. 2610, FIG. 2b of Dal Conte).  According to Dal Conte, ultrasonic plastic welding compared to other welding technologies provides very fast process times, good reproducibility, low energy input and possibility of automation (pg. 2608, left col., 1st full ¶ of Dal Conte).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use ultrasonic welding to bond the metal member and plastic housing in the modified process.  One of skill in the art would have been motivated to do so in order to provide very fast process times, good reproducibility, low energy input and possibility of automation as taught by Dal Conte (pg. 2608, left col., 1st full ¶ of Dal Conte).
Regarding claim 3, Roesner discloses that laser-texturing is performed via laser ablation or continuous wave laser etching (Abstract of Roesner).
Regarding claim 4, Roesner discloses that each of the plurality of undercut channels are formed with at least three passes of laser energy (pg. 371, last full ¶ of Roesner, structuring repeated three times to achieve undercut).
Regarding claim 7, Roesner discloses that the plurality of undercut channels define an average depth of between 1 µm and 200 µm, inclusive (pg. 371, last full ¶ of Roesner, depths of the undercut grooves is 50 µm).
Regarding claim 8, Roesner discloses that the plurality of undercut channels define an average width of between 5 µm and 50 µm, inclusive (pg. 371, last full ¶ of Roesner, width of the undercut grooves is approximately 40 µm).
Regarding claim 9, Roesner discloses that the plurality of undercut channels are spaced apart from each other by between 100 µm and 400 µm, inclusive (FIG. 3, ¶ spanning pp. 371-372 of Roesner, line distance of 100 µm; line distance or spacing of approximately 200 µm shown in FIG. 3).
Regarding claim 10, Roesner does not specifically disclose that the plurality of undercut channels define a ratio of channel width to channel spacing of at least 1:5, the channel spacing being a distance separating adjacent ones of the plurality of channels.  Roesner, however, discloses that the width of the undercut structures divided by the distance between adjacent structures can be 0.09-0.7 (¶ spanning pp. 371-372 of Roesner).  Roesner therefore clearly teaches a ratio of channel width to channel spacing range (i.e., 0.09-0.7) that overlaps with that recited in claim 10 (i.e., at least 1:5 or 0.2) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 11, Kimura discloses that the metal substrate includes aluminum, steel, copper, or alloys thereof ([0074] of Kimura, aluminum or copper and alloys thereof used for metal plate; claim only requires one of the recited metals).
Regarding claim 12, Kimura discloses that the plastic housing includes polypropylene, polycarbonate, or polyamide ([0062] of Kimura, thermoplastic resin or resin plate can be polycarbonate resin or polyamide-based elastomer; [0063] of Kimura, thermoplastic resin can be a polyamide based resin; claim only requires one of the recited polymer types).
Regarding claim 13, Kimura discloses that the plastic housing includes a filler material dispersed within a polymer matrix ([0064] of Kimura, thermoplastic resin of resin plate can include a filler).
Regarding claim 14, Kimura discloses that the filler material includes glass fibers, carbon fibers, graphite fibers, carbon nanotubes, or combinations thereof ([0064] of Kimura, filler can be glass or carbon fiber; claim only requires one of the recited filler types).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 2, the closest prior art is to Kimura.  Kimura discloses a method for manufacturing a heat exchanger comprising: laser-texturing a portion of a first surface of a metal substrate to form a plurality of microstructures therein ([0078] of Kimura, fine unevenness of metal member formed by laser processing), bonding a plastic housing to the laser-textured portion of the first surface of the metal substrate (FIG. 2, [0045] of Kimura, resin plate #2 and metal plate #3 bonded to each other), thereby joining the plastic housing to the metal substrate, wherein the plastic housing and the metal substrate define a first flow chamber for a thermal fluid, and wherein the plastic housing and the metal substrate provide a leak barrier for the thermal fluid moving through the flow chamber (FIG. 2, [0045] of Kimura, cooling plate #1 including resin plate #2 in which a plurality of grooves are formed and metal plate #3 provided over surface where grooved portions are formed such that groove portion of resin plate #2 forms a flow path #8 for cooling water).
While Kimura discloses a second housing attached to the opposite surface of the metal plate from the resin plate #2 (FIGS. 2 and 4 of Kimura, case #7) and Roderus provides motivation to form the housing element from a polymeric material (see rejection of claim 2 from previous Office Action), none of the prior art references of record teach or reasonably suggest a method as recited in claim 2 wherein the second plastic housing and the metal substrate define a second flow chamber for the thermal fluid.  Moreover, in Kimura the case houses the battery and does not define a second flow chamber.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746